e

Case 1:20-cv-12234 Documenti1-1 Filed 12/16/20 Page 1 of 53

Trial counsel was ineffective for the following reasons:

One, forensic evidence, a photo of the crime scene, reviewed by an expert demonstrates that the killer
was ungloved. This was different from the testimony of a co-venturer. The testimony from the
cooperating witness was that Mr. Norris was gloved. Whoever killed the victim rummaged through a
dresser with ungloved bloody hands. Trial counsel did not use the evidence.

Two, the forensic evidence, a photo, reviewed by an expert demonstrates that killer stole a CD player
with blood on his hands. This bloody theft of the CD player materially contradicts the theory advanced
by the government that the defendant traveled with two men to the scene, killed the victim, and
remained at the scene for some time, and even requested help from others that they clean the property
with hm. Trial counsel did not use the evidence.

An evenhanded review of this case is that the photographic evidence of the crime scene demonstrates
that the victim was stabbed near the entry and fell against the screen door, the house was searched,
and that whoever did this appears to have left the property with great dispatch. This was not the
Government’s theory/evidence.

Three, trial counsel was ineffective in not testing the material found under the victim's fingernails.
There was material under the victim’s fingernails. The victim and the murder were obviously in a violent
struggle that led to the victim’s death. Post-trial the court allowed testing of this material. It did not
contain material demonstrating the killer or killer. In that the killer was ungloved one would believe
that such evidence would have been found under Mr. Norris’ fingernails.

Four, trial counsel did not offer evidence during trial that police first went to the crime scene responding
to a disturbance call and found no blood or evidence of violence at that time. Nor did they find Mr.
Norris. They returned several hours later to a crime scene including blood outside the door on the
ground.

Five, trial counsel abandoned a possible alibi defense. The testimony of the defendant’s mother that he
had been home at the time of the killing presented an alibi. In contrast to this evidence, trial counsel
admitted that Mr. Norris was at the scene in his opening and closing.

Six, trial counsel failed to rally evidence of other parties with possible motives for killing having killed the
victim, his good friend. This was supported by the level of fear demonstrated by the victim before the
killing. This was not adequately developed by trial counsel.

Seven, trial counsel was ineffective in investigating and failing to utilize information that materially
impeached a Commonwealth’s witness's statement that he was at the scene of the killing. Specifically,
the time frames to which he testified did not match other referenced time points.
Cl.

Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 2 of 53

COMMONWEALTH OF MASSACHUSETTS

HAMPDEN, ss TRIAL COURT
SUPERIOR COURT DEPARTMENT
INDICTMENT NO. 00-477

HAMPDEN COU
SUPERIOR Scun
FILED

act tae

MAY 20 2905
vs.

JAMES NORRIS rani agg

MEMORANDUM OF DECISION AND ORDER ON DEFENDANT’S MOTION
FOR NEW TRIAL

COMMONWEALTH

INTRODUCTION

On November 7, 2001, a jury convicted the defendant, James Norris
(“Norris”), of murder in the first degree committed with deliberate premeditation
and with extreme atrocity and cruelty. The court imposed the mandatory
sentence of life in prison. On November 8, 2001, Norris filed a notice of appeal.'
On November 12, 2003, the defendant submitted this motion for new trial alleging
ineffective assistance of counsel. For the reasons discussed below, the
defendant's request for an evidentiary hearing and his motion for a new trial is
DENIED.

FINDINGS OF FACT

The facts presented at trial are as follows. On January 17, 2000, Norris

called a friend, Dan Brunelle (“Brunelle”) and asked him for a ride. After Brunelle

picked up Norris in his van, the two drove to the house of another friend, David

 

. ' The defendant's appeal to the Supreme Judicial Court has been stayed pending resolution of

this motion.

n. 5193/0

. 176

 
ie

Case 1:20-cv-12234 Documenti1-1 Filed 12/16/20 Page 3 of 53

Johnson (“Johnson”). Johnson testified that he had been watching the third
quarter of a basketball game between the San Antonio Spurs and the Los
Angeles Clippers when Brunelle and Norris picked him up. The three men then
drove to the victim's house. Norris and Johnson went into the house while
Brunelle waited outside. Sometime thereafter a fight broke out in the house. At
that point, Johnson left the house; Brunelle got in his van and drove to another
house. There he spoke with two men, Keith Freeman (“Freeman”) and Charles
Varner (“Varner’) and told them about the fight. These two went to the victim's
house and came upon the defendant in some nearby woods. He told them there
had been a “tussle” and that they should leave. This they briefly did, but they
immediately returned and, over the defendant's objections, entered the victim's
house. There they found the victim’s body on the basement stairs. Freeman and
Varner left the house and made several calls to the police.

At some point after the murder, the defendant told another person,
Bernard Williams (“Williams") that he had killed the victim because the victim
owed him money and had been disrespecting him. Prior to trial, evidence came
to light that two witnesses, Johnson and Williams, may have produced
statements indicating that they knew nothing about the murder. These
statements were allegedly destroyed by an investigating officer, Detective (now
Sergeant) Dennis O'Connor. After the hearing, the court found that such a
statement had been produced by Williams and destroyed by O'Connor, but that
no such evidence existed in regard to Johnson. The jury heard testimony

regarding the contents of Williams’ destroyed statement. At trial, Norris’ counsel

171

ho
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 4 of 53

told the jury that the defendant had stumbled upon the body when he went to the

house to conclude a drug deal, and had been accused only because Brunelle

and Johnson had seen him at the scene.

DISCUSSION

The defendant has raised seven separate bases for his claim of
ineffectiveness of counsel: that his counsel was ineffective in 1) failing to exploit
O'Connor's alleged destruction of two witness statements and the alleged
demotion of O'Connor as a result of these acts; 2) failing to investigate or use
“numerous” alibi witnesses; 3) failing to procure DNA testing of material allegedly
found under the fingernails of the defendant; 4) not retaining an expert to
examine the age of cuts found on the hands of the defendant; 5) not investigating
or retaining an expert to test a shoeprint found outside the defendant's house; 6)
not investigating the time of the basketball game watched by Johnson and
impeaching him with this information; and 7) failing to impeach witnesses with

their prior convictions.

1. The Standard of Review

“A trial judge may grant a new trial any time it appears that justice may not
have been done.” Commonwealth v. Cintron, 435 Mass. 509, 516 (2001), citing
Mass. R. Crim. P. 30 (b). “Judges ... should only grant such a motion if the
defendant comes forward with a credible reason which outweighs the risk of

prejudice to the Commonwealth.” Commonwealth v. Wheeler, 52 Mass. App. Ct.

631, 636 (2001).

172

Led
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 5 of 53

“In a new trial motion asserting ineffective assistance of counsel, whether
justice may not have been done equates with whether counsel was
constitutionally ineffective.” Id. The defendant bears a heavy burden in
establishing ineffective assistance of counsel. Commonwealth v. Brookins, 33
Mass. App. Ct. 626, 631 (1992), rev'd on other grounds, 416 Mass. 97 (1993).
To support such claims, the defendant must show “serious incompetency,
inefficiency or inattention of [his] counsel — behavior of counsel falling
measurably below that which might be expected from an ordinary fallible lawyer —
and . . . [that such inadequacies] likely deprived [him] of an otherwise available
substantial ground of defense.” Commonwealth v. Saferian, 366 Mass. 89, 96
(1974). The burden is on the defendant to demonstrate that the alleged errors
possibly weakened his case in some significant way as to require a new trial.
See Commonwealth v. Schulze, 389 Mass. 735, 741 (1983).

Where, as here, the defendant has requested an evidentiary hearing, the
court “must consider whether a substantial issue necessitating a hearing has
been raised, looking to the seriousness of the claim presented and the adequacy
of the defendant's factual showing.” Commonwealth v. Figueroa, 422 Mass. 72,
77-78 (1996). “A claim of ineffective assistance of counsel ... raises an issue of
constitutional importance that readily qualifies as a serious issue.”
Commonwealth v. Denis, 442 Mass. 617, 629 (2004). The analysis in this case,
therefore, will turn on the “adequacy of the showing made with respect to that
serious issue.” Id. “Although the motions and supporting materials filed by a

defendant need not prove the issue raised therein, they must at least contain

173
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 6 of 53

sufficient credible information to cast doubt on the issue.” I, “A judge may also
consider whether holding a hearing will add anything to the information that has
been presented in the motion and affidavits.” Commonwealth v. Goodreau, 442
Mass. 341, 348 (2004). “If the theory of the motion ... is not credible or not
persuasive, holding an evidentiary hearing ... will accomplish nothing.” Id. at

348-349.

2. The Destruction of Witness Statements

This court, evaluated the issue of the destruction of witness statements
during a voir dire prior to trial. This court found that one statement was in fact
destroyed, and the defense was allowed to fully explore the contents of this
statement before the jury. The defendant has not demonstrated any new
evidence in regard to this issue, or how further investigation would aid his case.
Finally, the defendant has provided no credible evidence that O’Connor was
demoted, much less that he was demoted as a result of his actions in this case.
In fact, the record shows that O'Connor received a promotion, not a demotion, to
Sergeant prior to the trial of this case. The defendant has not provided sufficient

credible information to cast doubt on this issue.

3. Alibi Witnesses
Although the defendant asserts that “numerous” alibi witnesses were
prepared to testify that he was at home at the time of the murder, he has

provided no credible evidence that such witnesses existed and were prepared to
4

Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 7 of 53

testify or that his counsel knew or should have known of the existence of any
such alibi witnesses.

In support of this portion of his motion, the defendant has provided an
affidavit from the grandmother of his children, Violet Turner (“Turner”), who is
prepared to testify that, on the night of the murder, she was at home watching the
nightly news with the defendant and her daughter. The defendant has also
produced an affidavit stating substantially the same thing. Both affidavits assert
that the mother of the defendant's children was watching television with the
affiants, but that she has since suffered a major loss of her mental abilities due to
illness. Norris’ affidavit also states that two persons, one named Keith and the
other Sue, could have been located at the time of trial to testify to his
whereabouts on the night of January 17, 2000. Norris says that he told his
attorney that he wished to put forward an alibi defense.

In contrast, Turner told the police on January 20, 2000, that she had not
seen Norris for the prior week to ten days. Based on this information, his
attorney would have had no reason to investigate an alibi defense. See Denis,
442 Mass. at 629 (counsel is allowed to make reasonable decisions that make
“particular investigations unnecessary”). Norris has not provided any evidence
that his attorney had, at the time, any information that was in conflict with
Turner's statement. Significantly, he has not provided an affidavit from his trial
attorney, so the court has no way of knowing what his attorney may have known
at the time. See Goodreau, 442 Mass. at 354 (in reviewing a motion for new trial

“the judge may take into account the suspicious failure to provide pertinent

ra

i «4175

6 © e-
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 8 of 53

information from an expected and available source”). Further, other than Norris’
own self-serving and uncorroborated affidavit, he has provided no evidence that
any other alibi witnesses actually exist. See Denis, 442 Mass. at 633; Wheeler
§2 Mass. App. Ct. at 639 (a judge need not credit a defendant's unsubstantiated
and self-serving statements in support of a motion for new trial). Finally, even if
the court credited Norris’ assertion that such witnesses may exist, this assertion
is insufficient to create an adequate factual basis for his claim. Figueroa, 422
Mass. at 77 (“The defendant must do more than allege that at a new trial he
might be able to call a witness who might be able to offer relevant, admissible

evidence’).

4. DNA Testing

Other than Norris’ affidavit, which states that he “believes” material was
found under the victim's nails, the defendant has provided no evidence that any
testable material was found under the victim's fingerprints. The defendant has
provided a copy of a property report which indicates that fingernail clippings were
taken from the body of the victim. It does not say that material of any kind was
found under these nails. The defendant has not provided sufficient credible

information to cast doubt on this issue.

5. Remaining Factual Claims
The defendant further claims that he should be granted a new trial, or at
least funds to further investigate: 1) the age of cuts found on his hands; 2) the

time a shoeprint found outside the defendant's house; and 3) the time of the

‘i 176

7:
Case 1:20-cv-12234 Document1-1 Filed 12/16/20 Page 9 of 53

basketball game watched by Johnson. The defendant has failed to provide any
credible basis supporting a request for funds to investigate these claims. Nor
has he demonstrated that any of these issues, if pursued, would provide any
evidence that might cause this court to question the justice of the result at trial.

The lack of an affidavit from trial counsel] stating that these avenues were
not considered or investigated at the time of trial is highly suspicious. The
defendant's own statement regarding how and when he got these cuts is both
self-serving and uncorroborated. His explanation, that he cut his hands removing
Christmas lights from his house a few days before the murder, was available to
counsel at the time of trial. Presumably counsel was aware of the defendant's
explanation and chose not to pursue it for strategic reasons. Further, even if the
defendant could now show, based on an expert examination of photographs
taken at the time that the cuts were, in fact, inflicted prior to the murder, he has
not shown that this would have helped him at trial where numerous witnesses put
him at the scene of the murder.

Regarding the shoeprint, defendant's appellate counsel states that the
shoeprint could not have been caused by the defendant because it was made
after a snowfall on January 20, 2000, after the defendant was already in custody.
in support of this contention, the defendant presents something he found on the
internet which appears to show that .08 of an inch of snow fell on the night of
January 20. This piece of evidence seems to refer to snowfall in Taunton, not
Springfield, Massachusetts. It further shows snowfalls on January 2, 3, 4, 10, 11

and 13, and no temperatures high enough to have melted the snowfall of the

177
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 10 of 53

13'". The evidence showed a number of footprints in snow outside the victim's
house—a house located in the same city as the defendant's house. From this it
is unclear why the court should believe that the shoeprint found outside the
defendant's house could not have been placed prior to his arrest. Finally, even if
the defendant could show definitively that this shoeprint was not his it would do
nothing to overcome the overwhelming evidence against the defendant.

The defendant’s final factual claim is that Johnson could not have watched
the first three quarters of a basketball game before going out with defendant on
the night of the murder. The defendant does not explain how this minor factual
issue would serve to throw doubt on the defendant's conviction. He asserts that
it would have provided impeachment evidence for his defense. Why this should
be so is not clear to this Court. The witness may well have been mistaken about
how much of the basketball game he had watched. It does not indicate that he
lied. It also doesn't begin to undercut the heavy weight of other evidence against
the defendant, or give this Court any reason to question the justice of the jury's
verdict. Again, the defendant has failed to raise sufficient credible information to

cast doubt on any of these issues.

6. Failure to Impeach With Prior Convictions

The defendant's failure to procure an affidavit from trial counsel is
sufficient to dispose of this issue. Without such an affidavit, the defendant has
simply failed to bring forward sufficient credible information that trial counsel
declined to pursue this line of questioning for anything other than strategic

reasons.

Fitness 178
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 11 of 53

After a careful review of all the defendant's allegations, this court finds
that the defendant has failed to make a substantial showing of raise a substantial
issue supported by motion or affidavit raise a sufficient factual basis that would
entitle him to a hearing. Nothing in the record indicates any errors on the part of
the defendant's trial counsel, or that the defendant was prejudiced by anything
trial counsel did or did not do. As such, defense counsel’s representation cannot
be viewed as incompetent.

Accordingly, because Norris to demonstrate that defense counsel's

representation was ineffective and created a substantial risk of a miscarriage of

justice, his motion for a new trial fails.

ORDER

For the foregoing reasons, it is hereby ORDERED that the defendant's

motion for new trial be DENIED.

SDs OS. f —ye
Tina S. Page
Associate Justice of the Sameer Court.

DATED: 19 May 2005

179

10
a

j

Case 1:20-cv-12234 Document1-1 Filed 12/16/20 Page 12 of 53

—_ et ef?
cc J

COMMONWEALTH OF MASSACHUSETTS

HAMPDEN, ss TRIAL COURT
SUPERIOR COURT DEPARTMENT
INDICTMENT NOQO477™ COUNTY

SUPLMIC SOU aT
ries
COMMONWEALTH Ci -& 200
* rear SM begga

CLERK-MAGISTRATE”

JAMES NORRIS

MEMORANDUM OF DECISION AND ORDER ON DEFENDANT’S MOTION TO
RECONSIDER
INTRODUCTION

On November 7, 2001, a jury convicted the defendant, James Norris, of
murder in the first degree committed with deliberate premeditation and with
extreme atrocity and cruelty pursuant to G.L. c. 265, § 1. On November 12,
2003, the defendant moved for a new trial. This court denied the defendant's
motion for a new trial on May 20, 2005. On June 3, 2005 the defendant
submitted this motion fo reconsider his motion for a new trial. For the reasons
discussed below, the defendant's request for a new trial is DENIED.

The defendant now asks this court to reconsider its denial of his motion for
a new trial on the following grounds. The defendant contends that his counsel
was ineffective in failing to: 1) submit debris under the victim's fingernails to DNA
testing, in order to prove that the victim had scratched someone besides the
defendant on the night of the murder; 2) allow certain alibi witnesses to testify on

the defendant's behalf: 3) admit evidence of snowfall in the Springfield area on

248

‘A TAS
Case 1:20-cv-12234 Document1-1 Filed 12/16/20 Page 13 of 53

January 20 and 21, 2000, tending to show that a shoeprint found outside the
defendant's home could not have belonged to the defendant; 4) retain an expert
to investigate the age of the cuts on the defendant's hands; 5) impeach Johnson
based on evidence regarding the time Johnson claimed he was watching a

basketball game; and 6) impeach certain witnesses with prior convictions.

A. DNA Testing

in denying the defendants previous motion for a new trial, this court stated
that the defendant failed to produce sufficient credible evidence that testable
material was found under the victim's fingernails. The defendant now presents
this court with reports detailing the reliability of DNA evidence, and discusses
certain scratches on Brunelle's face. The defendant argues that DNA testing of

the victim's fingernails would reveal Brunelle's DNA, thus exculpating the

defendant.

The defendant, however, has not presented this court with sufficient
credible evidence to cast doubt on this issue. See Denis, 442 Mass. at 629
(2004). Merely citing internet articles attesting to the reliability of DNA evidence,
and pointing to a scratch on Brunelle’s face, is not sufficient evidence for this
court to order an evidentiary hearing or a new trial.' Moreover, the jury heard

evidence regarding the scratch on Brunelle's face from two witnesses, Freeman

 

' Additionally, the defendant submitted a Texas case to the Court in support of this argument. See

Garcia v. Texas, 150 S.\W.3d 598, 604-606 (2004). While the court in Garcia held that the
defendant's DNA, found under the victim's fingernails, was sufficient evidence to sustain a
conviction, the case is not controlling on this Court. Further, the circumstances and issues before
the court in Garcia differ from those issues and circumstances before the Court in this case

> 647

 

 
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 14 of 53

and Maria Santana (“Santana”), and thus, was able to consider this issue during

the trial.

B. Alibi Witnesses

In its memorandum and order on the defendant's motion for a new trial
this court rejected the defendant's argument that his trial counsel was ineffective
because he failed to pursue an alibi defense by presenting Violet Turner
(‘Turner’) as an alibi witness. The defendant takes issue with this court's
decision to deny his motion to dismiss, in part, because the defendant failed to
provide an affidavit from his trial attorney regarding this issue. The defendant
argues that requiring the defendant to provide such an affidavit from his trial
counsel, who is allegedly ineffective, denies him of due process of law.

However, the defendant cites no authority to support this position. In fact, case
law in Massachusetts provides otherwise. In holding that the defendant failed to
show that his trial counsel was ineffective in his motion for a new trial, the
Supreme Judicial Court in Commonwealth v. Lynch noted: “It is significant that no
affidavit from trial counsel was submitted in connection with Lynch's motion for a
new trial.” Commonwealth v. Lynch, 439 Mass. 532, 545 n. 2 (2003); see also

Commonwealth v. Serino, 436 Mass. 408, 416 (2002).

Cc. Remaining Claims

The defendant further contends that this court erred in denying his motion
for a new trial when it found that trial counsel was not ineffective in failing to 1)

investigate the cuts on the defendant's hands; 2) submit the weather report, in

c48
Case 1:20-cv-12234 Document1-1 Filed 12/16/20 Page 15 of 53

correlation with the shoeprint, to the jury; 3) impeach Johnson on the time that he
was watching the basketball game; and 4) impeach certain witnesses with prior
convictions. In his motion the reconsider, the defendant fails to provide this court
with any new credible evidence that would be sufficient to cast doubt on these
issues.

This court, in its previous order, stated that the defendant failed to show
how proof that the shoeprint was not his own would exculpate him in this case.
In his motion to reconsider, the defendant fails to provide this court with any
evidence on this issue. The defendant simply resubmits the same weather report
as he submitted with is previous motion. Similarly, the defendant has failed to
show how further evidence regarding the age of the cuts on his hands, or the
time Johnson was watching the basketball game, would undermine the
overwhelming evidence against him.

Finally, the defendant again argues that this court erred in putting so much
weight on the fact that the defendant did not put forth an affidavit from his trial
counsel. As discussed above, Massachusetts courts have held that in making an
ineffective assistance of counsel argument in a motion for a new trial, it is
significant when the defendant fails to submit an affidavit from trial counsel. See

Lynch, 439 Mass. at 545 n. 2; see also Serino, 436 Mass. at 416. Without such

 

an affidavit there is no way for this court to know the reasons why trial counsel

decided to make certain tactical decisions.

After careful review of the defendant's motion to reconsider, this court

finds that the defendant has failed to provide this court with sufficient credible

£49
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 16 of 53 _

evidence to cast doubt on any issue. in his motion to reconsider the defendant
cites no new authority, does not submit an affidavit from his trial counsel, and
makes the same unpersuasive arguments that failed him in his previous motion.
Accordingly, the defendant's motion to reconsider fails. The defendant is free to

use his personal funds to obtain DNA testing if he so chooses.

ORDER

 

For the foregoing reasons, it is hereby ORDERED that the defendant's

motion to reconsider be DENIED.

@
€
@
@
@
@
@
@
@
@
@
@
@
@
@
@
@
@
@
@
Sho S- fe mK. e
Tina S. Page / ~ @
Associate Justice of the Superior Court @
@®

@

@

@

@

@

@

@

@

@

@

@

@

@

@

@

@

@

@

@

@

DATED: 6 October 2005

250

eee
Case 1:20-cv-12234 Document 1-1 Filed 12/1620—PagetRrhshs um

COMMONWEALTH OF MASSACHUSETTS

HAMPDEN, ss. SUPERIOR COURT
INDICTMENT. NO.79 - 477

COMMONWEALTH ety 5 ED. Rey
2

vs.

 

JAMES NORRIS

MEMORANDUM OF DECISION AND ORDER ON DEFENDANT'S SECOND MOTION
FOR A NEW TRIAL

INTRODUCTION

After a jury trial, the defendant, James Norris (“Norris”), was convicted of murder
in the first degree committed with deliberate premeditation and with extreme atrocity
and cruelty. On November 7, 2001, this court imposed the mandatory sentence of life
without the possibility of parole in Massachusetts Correctional Institution Cedar
Junction.

The defendant now files his second motion for a new trial alleging ineffective
assistance of counsel. After an evidentiary hearing arid'for the reasons discussed
below, the defendant's motion is DENIED.

PRIOR PROCEEDINGS

 

’ On March 7, 2000, a Hampden County grand jury indicted the defendant, James
Norris, for the murder of Aaron Scott. The defendant was charged with murder

pursuant G.L. c. 265 § 1. The defendant was arraigned in the Superior Court on March

21, 2000. On October 25, 2001, the case was sent to my session for trial. On

 
 

Case 1:20-cv-12234 Documenti1-1 Filed 12/16/20 Page 18 of 53

2

November 5, 2001 during the course of the trial, his attorney, Donald Frank, (“Frank” or
“trail counsel”) informed me that he and Norris were having a dispute, at which point |
took a recess to allow Frank and Norris to discuss these issues. At the request of trial
counsel, a record of that conversation was created during the recess. The trial
proceeded without any further indication from Frank or Norris of any additional disputes
or problems."

On November 8, 2001, Norris filed his first notice of appeal. On November 12,
2003, the defendant submitted a motion for a new trial alleging ineffective assistance of
counsel. The motion was denied by me on May 20, 2005. On June 3, 2005, the
defendant then submitted a motion for reconsideration the denial of his first motion for
new trial, which was denied on October 6, 2005. Additionally, the defendant's motion
for DNA testing of the material found under the victim's fingernails was allowed by me
on February 9, 2006. Norris submitted a second motion for a new trial on June 23,
2016, which was remanded for disposition to the trial court on December 5, 2016 by the
Supreme Judicial Court. An evidentiary hearing for the second motion for new trial was

held on February 13 and February 14, 2018.

 

‘ A member of the bar since 1986, Frank testified in the evidentiary hearing that this was his first murder
trial. Frank did not recall the theory of the defense. He did recall the issue that led to their dispute
involved calling Norris’ girlfriend as a witness at trial. Norris insisted on not calling his girlfriend as a
witness in the case. Frank, in preparing for trial, relied on that witness to establish an alibi for Norris. Yet
Norris was emphatic and insisted that this witness not be called to testify at trial. Frank credibly testified
that he did not take notes of his interview with her.

 

 
Case 1:20-cv-12234 Document1-1 Filed 12/16/20 Page 19 of 53

BACKGROUND

The facts presented at trial were as follows.

On January 17, 2000, Norris called a friend, Dan Brunelle (“Brunelle”) and asked
him for a ride. After Brunelle picked up Norris in his van, the two drove to the house of
another friend, David Johnson (“Johnson”) at 51 Brickett Street. Johnson testified that
he had been watching the third quarter of a basketball game between the San Antonio
Spurs and the Los Angeles Clippers when Brunelle and Norris picked him up. The

_ three men then drove to the victim, Aaron Scott's (“Scott”), house at 81 Brickett Street.
Norris and Johnson went into the house while Brunelle waited outside in his van. Some
time thereafter a fight broke out in the house. Brunelle and Johnson testified that
Johnson stood against the door during the purported altercation taking place inside the
victim’s house. Shortly after the altercation inside 81 Brickett Street began, Brunelle got
into his van and drove to another house occupied by Charles Varner (“Varner’), located
at 28 Woodcliff Street. There Brunelle spoke with two men, Keith Freeman (“Freeman”)
and Varner, and told them about the fight that had occurred between Norris and the
victim. Freeman and Varner went to the victim's house and saw the defendant coming

‘from a field near the victim’s house. The defendant told them there had been a “tussle”.
and that they should leave. Consequently, Freeman and Varner left briefly, but
immediately returned and, over the defendant's objections, entered the victim’s house.
There Freeman and Varner saw the victim’s body on the basement stairs. Varner and
Freeman left the house and made several calls to the police afterwards.

At some point after the murder, the defendant told another person, Bernard

Williams (“Williams”) that he had killed the victim because the victim owed him money

310

 
 

Case 1:20-cv-12234 Document 1-1 Filed t2‘26/20—Page 20 of 53

2

and had been disrespecting him. Prior to trial, evidence came to light that two
witnesses, Johnson and Williams, may have produced statements indicating that they
knew nothing about the murder. These statements were allegedly destroyed by an
investigating officer, Detective (now Sergeant) Dennis O'Connor. After the hearing, the
court found that such statement had been produced by Williams and destroyed by
O’Connor, but that no such evidence existed in regard to Johnson. The jury heard
testimony regarding the contents of Williams’ destroyed statement. At trial, Norris’
counsel told the jury that the defendant had stumbled upon the body when he went to
the house to conclude a drug deal and had been accused only because Brunelle and
Johnson had seen him at the scene.
DISCUSSION
The defendant has raised six separate bases for his claim of ineffective
assistance of counsel. He asserts that counsel was ineffective by: 1) not reviewing
photographic evidence of the crime scene with a criminalist; 2) not investigating
footprints purportedly tying the defendant to the crime scene; 3) failing to raise the
possibility that other parties were at the house at the time of the murder; 4) not testing
the material found under the victim's fingernails; 5) failing to offer Rico or unknown
parties from New York City as possible culprits of the murder; and 6) not offering that
police first went to the scene responding to a disturbance calt and found no blood or
evidence of violence at that time, but returned several hours later to a crime scene.
1. The Standard of Review |
“A trial judge may grant a new trial any time it appears that justice may not have

been done.” Commonwealth v. Cintron, 435 Mass. 509, 516 (2001), citing Mass. R.

 

311
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 21 of 53

Crim. P. 30 (b). “Judges . . . should only grant such a motion if the defendant comes
forward with a credible reason which outweighs the risk of prejudice to the
Commonwealth.” Commonwealth v. Wheeler, 52 Mass. App. Ct. 631, 636 (2001).

“In a new trial motion asserting ineffective assistance of counsel, whether justice
may not have been done equates with whether counsel was constitutionally ineffective.”
Id. The defendant bears a heavy burden in establishing ineffective counsel.
Commonwealth v. Brookins, 33 Mass. App. Ct. 626, 631 (1992), rev'd on other grounds,
416 Mass. 97 (1993). To support such claims, the defendant must show “serious
incompetency, inefficiency or inattention of [his] counsel — behavior of counsel failing
measurably below that which might be expected from an ordinary fallible lawyer — and .
. . [that such inadequacies] likely deprived [him] of an otherwise available substantial
ground of defence.” Commonwealth v. Saferian, 366 Mass. 89, 96 (1974). The burden
is on the defendant to demonstrate that the alleged errors possibly weakened his case
in some significant way as to require a new trial. See Commonwealth v. Schulze, 389
Mass. 735, 741 (1983).

ll. Failure to Test Material Found Under Victim’s Fingernail

Norris claims that trial counsel was ineffective for failing fo have the substance .
found under the victim's fingernails tested. Norris argued this issue in his first motion for
a new trial and the court subsequently allowed Norris’s motion to conduct DNA testing
of material found under the victim's fingernails. As presented during the evidentiary
hearing on this second motion for new trial, the testing revealed that the only DNA
present under the fingernails belonged to the victim. There was no substance detected

that could have been attributed to a known or unknown third party. Unlike cases where

312
 

Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page-220f53

DNA results exclude a defendant as an unknown donor, these results do not support a
finding of substantial risk that the jury would have reached a different conclusion had
the results been available at trial. See Commonwealth v. Cameron, 473 Mass. 100, 102
(2015) (finding there was a substantial risk that the jury would have reached a different
conclusion where new evidence showed the unknown secondary source of donor DNA
conclusively excluded the defendant as a possible donor). Though the better practice
would have been for trial counsel to have the fingernails tested for DNA, trial counsel's
failure to have testing performed did not deprive the defendant of an otherwise
available, substantial ground of defense and does not amount to constitutionally
ineffective assistance, as these results are insufficient to cast meaningful doubt on the
guilty verdict rendered by the jury. See Commonwealth v. Saferian, 366 Mass. at 96.
iil. Remaining Claims

The defendant's remaining arguments are assertions that trial counsel: 1) did not
review photographic evidence of the crime scene with a criminalist; 2) lapsed in
investigating the footprint purportedly tying the defendant to the crime scene; 3) failed to
raise the possibility of other parties at the house at the time of the murder; 4) failed to
offer Rico? or unknown parties from New York City as possible. culprits of the murder;
and 5) failed to offer that police first went to the scene responding to a disturbance call
and found no blood or evidence of violence at that time but returned several hours later
to a crime scene. .

Where a defendant has brought a prior motion for new trial, under Mass. R. Crim.

P. 30 (c) (2) “all grounds for relief claimed by a defendant . . . shall be raised by the

 

2 Rico is the victim's brother who had also resided at 81 Brickett Street with the victim and has
“disappeared” since January 2000.

6
313

pe

 
 

Case 1:20-cv-12234 Documenti1-1 Filed 12/16/20 Page 2s 0f53

*

defendant in his original or amended motion. Any grounds not so raised are waived
unless the judge in his discretion permits them to be raised in a subsequent motion, or
unless such grounds could not reasonably have been raised in the original or amended
motion.” Rodwell v. Commonwealth, 432 Mass. 1016, 1017 (2000). The concern for
finality demands that a defendant present every claim and argument he might fairly
have had available to him the first time around, and not after the proceeding has run its
course. Commonwealth v. Amirault, 424 Mass. 618, 639 (1997). .

All of the defendants remaining claims could have reasonably been raised in the
prior motion for new trial. | consider these claims to be waived and do not address them
on their merits, only to determine whether a substantial risk of miscarriage of justice
might otherwise result from their waiver. See Commonwealth v. Oliveira, 431 Mass.

. 609, 612 (2000); Commonwealth v. Hallet, 427 Mass. 552, 555 (1998). A substantial
risk of a miscarriage of justice exists if there is serious doubt as to whether the outcome
of the trial might have been different if the alleged errors had not occurred.

Commonwealth v. Navarro, 474 Mass. 247, 254 (2016). “Errors of this magnitude are

 

extraordinary events and relief is seldom granted.” Commonwealth v. Randolph, 438
Mass. 290, 297 (2002).
A. Criminalist
The defendant argues that trial counsel should have hired a criminalist to review
pictures of allegedly bloody handprints on a dresser at the crime scene ‘in order to argue
that this evidence was inconsistent with the Commonwealth's theory of the case and more
consistent with a theory that a third-party ransacked the apartment and killed the victim.

This argument is purely speculative, as the defendant offers no support for his contention

314

 
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 24 of 53

that evidence of the handprints would actually be inconsistent with his having committed
the crime. Presenting the possibility that a third party could have committed the crime
while ransacking the house wouid not likely have changed the outcome at trial, particularly
where the defendant already presented a more significantly developed third-party killer
defense.
B. Footprint Investigation

The defendant asserts that trial counsel should have investigated the footprints at
the scene and argued that they didn’t match his own from his Wilbraham Avenue home,
that the outdoor footprints occurred after he was in custody, and that the presence of
indoor footprints contradicted testimony that the defendant had cleaned up inside the
house. Testimony from the defendant's expert, Dr. Alicia Wilcox, during the evidentiary
hearing was far from conclusive on these points. However, even if counsel had been
able to present such evidence to the jury, it would not have been enough to change the
outcome of the trial, as the Commonwealth did not rely primarily upon the footprints to
establish the defendant's presence at the scene, or even argue that they were an actual
match. The defendant's presence at the scene was established through testimony from
multiple eye-witnesses. Additionally, Johnson, Freeman, and Varner testified that they
had entered the house at different points, and the jury already could have inferred that
the footprints did not necessarily belong to the defendant.

C. Third Party Defense

The defendant contends that trial counsel should have pursued a defense

presenting the possibility that either Rico or unknown third parties from New York City

murdered the victim. Trial counsel already presented a third-party killer theory at trial by

315

 
 

Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 25 of 53

a

attempting to implicate Brunelle and Johnson in the murder. That defense was
unsuccessful and the defendant points to nothing indicating that the outcome of the trial
would have been different had counsel advanced third-party theories regarding
individuals even more attenuated from the scenario than Brunelle and Johnson. The
evidence that other cars were parked at the house also would not likely have changed
the outcome of the trial, for the same reasons.
D. Police Arrival at Scene
Finally, despite the defendant's contention, the evidentiary hearing testimony of
Officer Lawrence Pietrucci Jr., who initially responded to the scene around midnight on
the night of the murder before the discovery of the victim’s body around 3:40 a.m., |
would not have changed the outcome at trial. The officer testified that he and his
partner first responded around midnight and found nothing to be out of the ordinary,
however, there was blood found on the back door when they returned around 3:40 a.m.
after a second call came in regarding a disturbance at the victim’s home. Had such
testimony been introduced, the jury could have inferred from the evidence at trial that
the defendant committed the crime and left the scene only to return to the scene later
and transfer the blood to the door and snow at that time. The inclusion of the testimony
would not have changed the outcome of the trial, as it would be consistent with the
testimony of multiple witnesses.
As such, { conclude there is no substantial risk of a miscarriage of justice from

‘the defendant's waiver of these claims, as there is no “serious doubt as to whether the.
outcome of the trial might have been different” if any of these bases had been advanced

at trial. See Navarro, 474 Mass. at 254.

 

316
 

ORDER

 

Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 26 of 53

For the foregoing reasons, it is hereby ORDERED that the Defendant's Motion

for New Trial is DENIED.

 

DATED: 22 May 2018

sfeahs C 74 Arh Amal Bol
C €) Morled : My Dard Eric 4

s7o MerrachuveiS /1VE.
Atay, MA 0170

Copy Mailed. : : htty David L. Larion
7Hp/ road wa

TH. S amervile,, 4 | ab HH

10
317

eA Ss. / BY
Tina S. Page _
Justice of the Superior Court
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 27 of 53

NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-08998

COMMONWEALTH vs. JAMES NORRIS.

Hampden. September 10, 2019. - December 20, 2019.

Present: Gants, C.J., Lowy, Cypher, & Kafker, JJ.

Homicide. Constitutional Law, Assistance of counsel. Evidence,
Exculpatory, Third-party culprit, Alibi. Practice,
Criminal, Capital case, Required finding, New trial,
Assistance of counsel, Preservation of evidence,
Disqualification of judge.

 

Indictment found and returned in the Superior Court
Department on March 7, 2000.

The case was tried before Tina S. Page, J.; a motion for a
new trial, filed on November 12, 2003, was considered by her;

and a motion for a new trial, filed on June 23, 2016, was heard
by her.

David H. Erickson for the defendant.

Joseph G.A. Coliflores, Assistant District Attorney, for
the Commonwealth.

CYPHER, J. On November 7, 2001, the defendant, James

Norris, was convicted of murder in the first degree on theories

of premeditation and extreme atrocity or cruelty in the stabbing
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 28 of 53

death of the victim, Aaron "Chad" Scott. The defendant's direct
appeal was consolidated with his appeals from the denials of his
two motions for a new trial. The defendant raises various
arguments on appeal. He asserts that his motion for a required
finding of not guilty should have been granted; that he received
ineffective assistance of counsel; and that the trial judge
erred in admitting improper and misleading evidence, failing to
sanction the Commonwealth appropriately for destroying
exculpatory evidence, and failing to recuse herself. Finally,
the defendant argues that the cumulative errors made during the
trial amount to a violation of due process and his right toa
fair trial.

After careful consideration of the defendant's arguments on
appeal from his conviction and from the denials of his two
motions for a new trial, we affirm his conviction and the
denials of the motions, and we decline to grant extraordinary
relief pursuant to G. L. c. 278, § 33E.

Background. We recite the facts the jury could have found,
viewing the evidence in the light most favorable to the
Commonwealth, while reserving certain details for later
discussion.

The defendant lived with a relative on Wilbraham Road in
Springfield. The defendant sold drugs for the victim and his

brother, who sublet a home on Brickett Street in Springfield
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 29 of 53

from the defendant. The victim's body was found in the early
morning hours of January 18, 2000, in the Brickett Street home
(house) after four anonymous 911 calls directed police to the
residence.
| The previous evening, at approximately 10:30 P.M., the

defendant telephoned Dan Brunelle, a casual associate, to ask
for a ride to the house. Brunelle had driven the defendant to
the house many times before because Brunelle occasionally
purchased "crack" cocaine from the defendant or the victim.

When Brunelle arrived to pick up the defendant twenty
minutes later, the defendant got into Brunelle's van and said,
"I'm going to do Chad." After convincing Brunelle that he was
joking, the defendant asked Brunelle to stop a few doors away
from the house to pick up David Johnson, whom the defendant had
invited along to smoke marijuana.! During the drive, Brunelle
complied with the defendant's request to lend Johnson his
gloves, but once they arrived at the house Brunelle became
nervous about the defendant's earlier "joke." He got out of the
van, stood by the front bumper, and demanded his gloves back.

Brunelle remained in the van while the defendant and

Johnson approached the house. Brunelle saw the pair enter the

 

1 The defendant and David Johnson previously sold drugs
together, became friends, and resumed a drug business when
Johnson was released from prison.
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 30 of 53

home, and a silhouette of a third person in the kitchen.
Brunelle testified that a moment later, Johnson "burst out"
through the storm door, turned around, and put his full weight
against the door, “containing what was clearly a struggle on the
inside." In a panic, Brunelle drove away to the home of Charles
Varner, whom Brunelle considered a brother-in-law.

Johnson testified that when he entered the home behind the
defendant, the defendant and victim had already begun to fight.
During that fight, the two men fell against the storm door,
which swung open and hit Johnson in the face. After pushing the
door shut, Johnson heard the victim say, "Are you going to leave
me for dead? Are you going to leave me for dead? I got kids
. . I got little boys,” but all Johnson could see was the
defendant's arm making “up and down" movements. As Johnson
backed away from the door, it "flew open," and the defendant
called out to Johnson for help with the victim's body. Shocked
and believing the defendant had a knife on him, Johnson remained
at the scene, where he witnessed the defendant try to push the
victim's body down a flight of stairs before taking a pot of
water that was on the stove and splashing it throughout the
kitchen and the exterior of the home.

Once Johnson left the scene, the defendant followed.
Johnson testified that after going to a bar to get change, the

defendant used a pay telephone to call someone to help him
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 31 of 53

dispose of the body and clean up. As Johnson and the defendant
returned to the scene, Johnson saw a vehicle in the driveway.

Inside the vehicle were Varner and his friend, Keith
Freeman, who had arrived at the house after Brunelle had told
the men what he had witnessed. Varner testified that when he
and Freeman initially arrived at the scene, Varner knocked on
the door, but no one answered. As he turned to get back into
his vehicle, he saw the defendant, who told him to leave. When
Varner informed the defendant that Brunelle had been to his
house and that he was there to see "what was going on,” the
defendant told Varner that Brunelle was a liar, that there had
been "a little beef," and that the police had already been
there.

Varner and Freeman began to drive away but then turned
around after deciding that things did not "seem right."2 When
they returned, Varner demanded to know where the victim was.
The defendant claimed that the victim was not there. Despite
the defendant's protests, Varner and Freeman entered the home

and saw the victim's jacket in the kitchen. Again, Varner

 

2 Johnson testified that he watched this interaction between
the defendant and a man in a vehicle. Once Johnson observed the
vehicle leave and return, he fled the scene and went to his
mother's house. A short time later, the defendant arrived
again, asking Johnson to help him dispose of the body. After
Johnson refused, he and the defendant had no further
communication that evening.
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 32 of 53

demanded to know where the victim could have gone without a
jacket, and Varner and Freeman began to go from room to room,
"yelling" the victim's name. While they searched the house, the
defendant followed closely behind, pleading with them to leave.

As they again passed through the kitchen, Varner noticed
for the first time what he believed to be a bloody fingerprint
on the wall. At some point, Varner and Freeman walked past the
door to the basement stairs. When they looked down, they
discovered the bloody body of the victim. Varner told the
defendant that he was calling the police before he and Freeman
left the scene. Varner placed his first telephone call to 911
at 11:42 P.M.

At approximately 3 A.M. on Tuesday, January 18, 2000, the
defendant contacted a friend, Bernard Williams, and asked him to
come over to his house. The defendant confessed to Williams
that he had stabbed the victim to death and had thrown his body
down the stairs. Williams testified that the defendant killed
the victim because "things had built up for a long time
[t]hey weren't treating him right .. . it was over money and
disrespect."

At the close of the Commonwealth's case, the defendant's
motion for a required finding of not guilty due to insufficient

evidence was denied. The jury found the defendant guilty of
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 33 of 53

murder in the first degree on theories of premeditation and
extreme atrocity or cruelty, and the defendant appealed.

After entry of the defendant's appeal in this court, he
filed a motion for a new trial asserting that his trial counsel
had been ineffective for failing to investigate and use an alibi
defense and forensic evidence, and for failing to impeach a key
witness for the Commonwealth.3? The motion judge, who also was
the trial judge, denied that motion without a hearing, and she
also denied the defendant's motion for reconsideration without a
hearing. The defendant appealed from the denial.

After filing a motion for deoxyribonucleic acid (DNA)
testing, which was granted, the defendant filed a second motion
for a new trial. After an evidentiary hearing, the defendant's
motion was denied. He appealed, and that appeal was
consolidated in this court with the appeal from his conviction
and with the appeal from the denial of his first motion for a
new trial.

Discussion. 1. Denial of motion for a required finding of

 

not guilty. The defendant argues he was entitled to a not

guilty verdict as a matter of law because there was legally

 

3 The defendant's motion contained a request for funds to
investigate and locate individuals supporting his alibi defense,
to obtain a criminalist to review photographic and shoeprint
evidence, and to test any material found under the victim's
fingernails.
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 34 of 53

insufficient evidence connecting him to the crime.

Specifically, he argues that the lack of forensic evidence -- no
murder weapon was found, no DNA linked the defendant to the
crime, and there was no definitive shoe print match --
"vyindicate[s]" him in the face of "the testimony of professed
crack cocaine addicts or others with a motive to lie."

This court must determine whether the evidence was
sufficient to satisfy a rational trier of fact of each element
of the crime beyond a reasonable doubt. Commonwealth v.
Latimore, 378 Mass. 671, 677-678 (1979). "The relevant question
is whether the evidence would permit a jury to find guilt, not
whether the evidence requires such a finding." Commonwealth v.
Brown, 401 Mass. 745, 747 (1988). The evidence against the
defendant was substantial. Two witnesses placed the defendant
at the scene of the crime, one of whom effectively witnessed the
defendant murder the victim. Two other witnesses arrived on the
scene as the defendant was attempting to dispose of the body or
otherwise cover up the crime. A fifth witness testified that
the defendant confessed to committing the murder a few hours
after the crime took place.

"Once sufficient evidence is presented to warrant
submission of the charges to the jury, it is for the jury alone
to determine what weight will be accorded to the evidence."

Commonwealth v. Ruci, 409 Mass. 94, 97 (1991), quoting

 
Case 1:20-cv-12234 Document1-1 Filed 12/16/20 Page 35 of 53

Commonwealth v. Hill, 387 Mass. 619, 624 (1982). While the
defendant portrays these witnesses as untrustworthy addicts,
"lc]redibility is a question for the jury to decide; they may
accept or reject, in whole or in part, the testimony presented
to them." Commonwealth v. Fitzgerald, 376 Mass. 402, 411
(1978). The defendant's claim that the testimony of the
witnesses at his trial "was inherently unreliable is nothing
more than an issue of credibility, an issue that is solely
within the province of the jury." Commonwealth v. James, 424
Mass. 770, 785 (1997). There was no error.

2. Ineffective assistance of counsel. In this

 

consolidated appeal, the defendant raises the same ineffective
assistance of counsel arguments asserted in his motions for a
new trial. We review the defendant's claim of ineffective
assistance of counsel under G. L. c. 278, § 33E,4 which provides
a standard of review more favorable than the constitutional

standard of review of such claims. See Commonwealth v. Wright,

 

411 Mass. 678, 682 (1992), S.C., 469 Mass. 447 (2014).
Accordingly, we determine "whether there was an error in the
course of the trial (by defense counsel, the prosecutor, or the

judge) and, if there was, whether that error was likely to have

 

4 The defendant incorrectly states that his motions for a
new trial were entitled to plenary review by the motion judge
pursuant to G. L. c. 278, § 33E. This is inaccurate. However,
the defendant is entitled to plenary review by this court.
m

Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 36 of 53

10

influenced the jury's conclusion." Wright, supra. "Where, as
here, the trial judge also considered the motion for a new
trial, we extend 'special deference' to the judge's action on
the motion" (citation omitted). Commonwealth v. Barnett, 482
Mass. 632, 638 (2019).

a. Failure to impeach the Commonwealth's theory or

timeline of events. The defendant argues that trial counsel

 

failed to impeach the Commonwealth's theory of events using two
key pieces of evidence: photographs of a dresser with bloody
handprints located at the scene and Johnson's testimony that he
was watching the third quarter of a televised professional
basketball game when the defendant arrived to pick him up.

The defendant suggests that the photographs of the dresser
demonstrate that "the house was searched, and that whoever did
this appears to have left the property with great dispatch,"
thereby contradicting the Commonwealth's theory that the
defendant killed the victim and remained at the scene for some
time afterward. Further, the defendant asserts that this
evidence contradicts the Commonwealth's "strong inference
that Norris was wearing gloves."

As the motion judge noted, "[t]his argument is purely
speculative, as the defendant offers no support for his
contention that evidence of the handprints would actually be

inconsistent with [the defendant] having committed the crime."
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 37 of 53

11

The first 911 call reporting a disturbance occurred at 11:42

.M. Police did not secure the crime scene until after the

rd

third 911 call was made after 3:30 A.M. Therefore, the victim
was immobile in his home for over three hours. The possibility
that an unknown third party could have entered and ransacked the
home during that time does not preclude the jury from finding
that the defendant committed the murder. This evidence is
unlikely to have influenced the jury's conclusion in any way.
The defendant also cites his trial counsel's failure to
impeach a key prosecution witness, Johnson, who testified that
he was watching a basketball game when the defendant picked him
up to go to the victim's home. When asked if he remembered what
time the defendant picked him up, Johnson testified, "It was at
night, about -- I know it was a double basketball game that day,
but I don't remember what time it was. It was the Spurs they
were playing, I know that much." When asked if he remembered at
approximately what part of the basketball game the defendant
arrived, Johnson responded, "Yes, almost the end of the third
quarter." The defendant argues that after trial, it was
determined that the basketball game Johnson referred to “began
at 9:30 P.M. San Antonio time, later Springfield time, and ran
two hours and 14 minutes." Thus, Johnson could not have been
watching this game until the end of the third quarter and been

with the defendant at the time of the killing.
(eo

Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 38 of 53

12

"Generally, failure to impeach a witness does not amount to
ineffective assistance of counsel." Commonwealth v. Fisher, 433
Mass. 340, 357 (2001). Even using the more favorable standard
of review under § 33E, a claim of ineffective assistance based
on failure to use particular impeachment methods is difficult to
establish. Id. “Trial counsel does not necessarily provide
ineffective assistance by 'not prob[ing] every inconsistency"

(citation omitted). Commonwealth v. Jewett, 442 Mass. 356, 363

 

(2004). "“[A]bsent counsel's failure to pursue some obviously
powerful form of impeachment available at trial, it is
speculative to conclude that a different approach to impeachment
would likely have affected the jury's conclusion." Commonwealth
v. Hudson, 446 Mass. 709, 715 (2006), quoting Fisher, supra.
Here, impeachment as to the timing of the basketball game was
unlikely to have influenced the jury, given that Brunelle
testified that he brought the defendant and Johnson to the

victim's house sometime after 10:30 P.M.°

 

5 The defendant argued in his first motion for a new trial
that "trial counsel was ineffective in impeaching Commonwealth
witnesses with prior convictions." This claim has no merit.

The defendant fails to identify which witness he is referring to
or the nature of the convictions. Additionally, the
Commonwealth's key witnesses all testified to current or former
drug use, and the defendant has failed to establish how the
introduction of a prior conviction would have influenced the

jury.
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 39 of 53

13

b. Failure to properly investigate forensic evidence. The
defendant argues that trial counsel failed to properly
investigate and use two significant pieces of forensic evidence:
the defendant's alleged footprint at the scene of the crime and
DNA material found under the victim's fingernails.

At trial, a State trooper testified about numerous
footprints that were found at the crime scene. She stated that
a footprint that was found outside the house where the defendant
was living was "consistent in tread pattern and overall physical
size and shape" to footprints found at the Brickett Street
house, allowing an inference that the footprints at the scene
belonged to the defendant. The defendant maintains that if
trial counsel had sought and obtained an expert in footprint
evidence, he would have discovered that the footprint "was very
far from a match." Such evidence was unlikely to have
influenced the jury. First, numerous witnesses placed the
defendant at the house and at least one saw the defendant in a
struggle with the victim. Second, through cross-examination,
trial counsel made the point that no footprints from anywhere
matched a pair of sneakers that police had taken from the
defendant. Finally, this footprint evidence was not a

substantial component of the Commonwealth's case.® In closing

 

6 The Commonwealth made no mention of the footprints in its
opening statement. In closing argument, the Commonwealth
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 40 of 53

14

argument, the prosecutor cautioned the jury, "So, the footwear
evidence in this case is not evidence that you should rely upon
exclusively to reach some finding of guilt, but it is
consistent, it is corroborative of the remainder of the
evidence."?

The defendant also argues that trial counsel was
ineffective for not testing the material found under the
victim's fingernails. As presented during the evidentiary
hearing on the second motion for a new trial, the testing
revealed that the only DNA present under the victim's
fingernails belonged to the victim himself. There was no DNA
detected that could be attributed to a known or unknown third
party. Had these results been presented at trial, they would
not have influenced the jury's verdict. Contrast Commonwealth
v. Cameron, 473 Mass. 100, 102 (2015) ("the newly available DNA

evidence that conclusively excludes the defendant as a possible

 

devotes only two sentences to this footprint: "There is another
set of prints outside the [Brickett Street] house. They are
consistent with a print found at the defendant's home, outside
of the defendant's home... ."

7 In his first motion for a new trial, the defendant also
argues that an expert should have been used to examine
photographs of cuts on his hands, which he claimed resulted from
removing Christmas lights. The defendant has not shown that
this would have helped him at trial where four witnesses put him
at the scene of the murder.
i

Case 1:20-cv-12234 Documenti1-1 Filed 12/16/20 Page 41 of 53

15

donor likely would have been a real factor in the jury's
deliberations").

c. Failure to investigate alternative theories or
suspects. The defendant alleges trial counsel failed to
investigate a variety of alternative theories and suspects.
First, he argues that trial counsel did not offer evidence that
police responded to the house to a report of a disturbance
before the response when the victim was discovered and that, at
that time, they found no blood or evidence of violence. At the
hearing on the defendant's second motion for a new trial one of
the police officers who had responded to the earlier call about
this disturbance testified to details of what he and his partner
did (i.e., checked the doors, walked around the house).

We begin by noting that, at trial, a police officer who had
responded to the house when the victim was found testified that
there had been an earlier call to which officers had responded
but had found nothing. Thus, this information was before the
jury. In any event, it is unclear how this evidence casts doubt
on the Commonwealth's theory of the crime. As the motion judge
observed, “Had such testimony been introduced, the jury could
have inferred from the evidence at trial that the defendant
committed the crime and left the scene only to return to the
scene later and transfer the blood to the door and snow at that

time."
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 42 of 53

16

Second, the defendant asserts that trial counsel did not
introduce evidence of other parties with possible motives to
kill the victim, including unknown drug associates from New York
City and the victim's own brother, Rico, who apparently
disappeared after the murder. Third, the defendant asserts that
trial counsel failed to address the additional vehicles parked
at the home on the night of the crime, as well as a tire track
found then.

Defense counsel did present a third-party killer theory at
trial by attempting to implicate two of the Commonwealth's key
witnesses -- Brunelle and Johnson. However, typically, we do
not characterize strategic decisions as ineffective assistance
merely because they prove unsuccessful. See Commonwealth v.
White, 409 Mass. 266, 272 (1991). We agree with the judge that
the defendant has failed to identify any material evidence trial
counsel would have discovered had he pursued these additional
suspects; that there is nothing to indicate the outcome of trial
would have been different had counsel advanced these other
third-party culprits, who were "even more attenuated from the
scenario than Brunelle and Johnson[; and that t]he evidence that
other cars were parked at the house also would not likely have
changed the outcome of the trial, for the same reasons." It was
hardly unreasonable for trial counsel to focus on the witnesses

who identified the defendant as the murderer, rather than
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 43 of 53

17

unidentified individuals or vehicles, in formulating a third-
party culprit defense.

d. Failure to explore an alibi defense. The defendant
argues that trial counsel “abandoned a possible alibi defense by
not investigating the matter." In support of his first motion
for a new trial, the defendant provided an affidavit from the
grandmother of his children, who was prepared to testify that,
on the night of the murder, she was at home watching the nightly
news with the defendant and her daughter. The defendant also
submitted an affidavit asserting the same thing and naming two
persons, "Keith" and "Sue" (no last names provided), who "could
have been located" at the time of trial to testify to his
whereabouts on the night of the murder.

The decision of defense counsel regarding the best defense
to pursue at trial is a tactical one and will not be deemed
ineffective unless manifestly unreasonable when made.

Commonwealth v. Vao Sok, 435 Mass. 743, 758 (2002). "A strategy

 

is manifestly unreasonable if ‘lawyers of ordinary training and
skill in the criminal law would [not] consider [it] competent.'"

Commonwealth v. Velez, 479 Mass. 506, 512 (2018), quoting

 

 

8 In his affidavit, the defendant identifies "Keith" only as
someone "who drove a white van" and "Sue" as someone who "lived
on State Street in Springfield, Massachusetts, next to the Getty
gas station and worked . . . at Springfield Technical Community
College for the dean or registrar."
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 44 of 53

18

~

Commonwealth v. Kolenovic, 471 Mass. 664, 674 (2015), S.C., 478
Mass. 189 (2017).

According to an investigative report submitted with the
defendant's first motion for a new trial, the grandmother told a
police officer that she had not seen the defendant for from one
week to ten days prior to the crime, "as he had moved out and
was no longer staying with her." However, at trial, Brunelle
testified that he picked up the defendant from the grandmother's
home. Given these inconsistencies, it was not unreasonable for
trial counsel to decline to rely on the grandmother's testimony
to establish an alibi defense.® Nor was it unreasonable for
trial counsel to decline to investigate "Keith" or "Sue" when
the defendant could not provide a last name or other relevant
information about these unknown parties.1°

3. Admission of alleged unduly prejudicial evidence. At

 

trial, the Commonwealth presented the results of preliminary

orthotolidine testing, which indicated the presence of blood in

 

9 At an evidentiary hearing on the defendant's second motion
for a new trial, trial counsel could not recall much about the
case. He did recall that in preparing for trial, he relied on
the defendant's girlfriend as a witness to establish an alibi.
However, when the time came to call her at trial, the defendant
insisted that she not be called to testify.

10 The defendant did not provide any additional information
about "Sue" or "Keith" in his second motion for a new trial; nor
did he provide affidavits from them indicating what they would
have testified to had they been called.
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 45 of 53

19

the vehicle that the defendant used to leave the crime scene.
Subsequent testing did not show the presence of blood. The
defendant argues that these results were irrelevant and unduly
prejudicial, and that the jury were left with the impression
that there was evidence of blood in the vehicle. The
Commonwealth concedes that there was no overt relevance to the
presence of stains in the vehicle as presented by an expert, but
argues that "the evidence is relevant to show steps taken in the
investigation."

The defendant did not object at trial to the admission of
the preliminary testing. Thus, we review the issue to determine
whether there was an error, and if so, whether it resulted in a
substantial likelihood of a miscarriage of justice. See

Commonwealth v. Javier, 481 Mass. 268, 287 (2019).

 

This court already has held that the results of
orthotolidine testing is permissible without the need for
further confirmatory evidence. Commonwealth v. Duguay, 430
Mass. 397, 401-402 (1999). In Duguay, the court stated that
there was no undue prejudice because the chemist informed the
jury that the test was presumptive, and she "acknowledged a long
list of substances other than human blood that could yield a

positive result." Id. at 402. Additionally, "[{d]efense counsel
Case 1:20-cv-12234 Documenti1-1 Filed 12/16/20 Page 46 of 53

20

freely and repeatedly pointed out the limitations of the test."
Id.14

Here, trial counsel elicited on cross-examination that the
test was an initial screening test requiring further
confirmation for accuracy; that it could yield false positives,
which can result from metals, vegetable products, or rust; and
that all four wheel wells on the vehicle were rusted. The
expert also confirmed that subsequent testing was negative and
that no further tests were performed. In closing, defense
counsel emphasized the significance of this testimony, arguing,
"And when he takes that swab of what he thinks is the blood,
there may be false positives. As I have already said, it comes
up negative for blood. It wasn't blood. And if it was blood or

if they didn't trust the confirmatory test which came up

 

11 Moreover, although subsequent testing revealed that there
was no blood present, the preliminary results are still relevant
-- albeit limited, given defense counsel's repeated attempts to
challenge the adequacy of the police investigation. See
Commonwealth v. Bowden, 379 Mass. 472, 485-486 (1980).
"'tEyidence does not have to be conclusive of an issue to be
admissible’; admissible evidence may simply make [the]
Commonwealth's contention more probable than it would be without
that evidence." Commonwealth v. Javier, 481 Mass. 268, 288
(2019), quoting Commonwealth v. Pytou Heang, 458 Mass. 827, 851
(2011). The fact and manner in which the preliminary testing
was done provided the jury with information from which they
could have inferred that it was more likely that the criminal
investigation was adequate, despite defense counsel's closing
argument to the contrary. See Commonwealth v. Avila, 454 Mass.
744, 753 (2009) (Commonwealth has right to rebut Bowden
defense).

 

 

 

 
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 47 of 53

21

negative for blood, they would have done a third test. But they
didn't." The Commonwealth did not reference the testing done on
the vehicle in its closing.

We conclude that there was no error, but even if there was,
given trial counsel's effective cross-examination and closing
argument,!2 the admission of the orthotolidine testing did not
create a substantial likelihood of a miscarriage of justice.

4. Commonwealth's alleged destruction of exculpatory
evidence. The defendant argues that the judge erred in failing
to sanction the Commonwealth for the alleged destruction of two
pieces of exculpatory evidence. The defendant asserts that
Johnson initially made a handwritten statement to police, which
the "police refused to take . .. saying it was not true, and

that the statement should be ripped up." The second piece of

evidence is a statement by Williams, the witness who testified

 

12 We note that defense counsel requested a jury instruction
on the Commonwealth's failure to conduct tests, pursuant to
Bowden, 379 Mass. at 486, which the judge denied. "As we have
stated many times ...a judge is not required to instruct on
the claimed inadequacy of a police investigation. 'Bowden
simply holds that a judge may not remove the issue from the
jury's consideration.'" Commonwealth v. Williams, 439 Mass.
678, 687 (2003), quoting Commonwealth v. Boateng, 438 Mass. 498,
506-507 (2003). Where, as here, the defendant alleges multiple
investigatory failures, specifically the subsequent testing of
potential blood evidence and the destruction of an exculpatory
statement, see discussion infra, a Bowden instruction may be
warranted. In this case, because the judge explicitly allowed
the defense to "argue to the jury what the police should have
done or failed to do" during closing argument, we find no error.
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 48 of 53

22

that the defendant confessed to him, which was ripped up by a
detective.

Prior to jury empanelment, defense counsel filed a motion
for sanctions, and the judge held an evidentiary hearing to
determine whether the police had destroyed exculpatory evidence;
she made findings of fact for each statement, as detailed infra.
Defense counsel's motion for sanctions should be read as a
motion to suppress, given that counsel explained he "could have
entitled it a motion to suppress, but [he was] not sure what the
appropriate sanction [was]." In reviewing a ruling on a motion
to suppress, we "accept the judge's subsidiary findings of fact
absent clear error but conduct an independent review of his
ultimate findings and conclusions of law." Commonwealth v.
Hobbs, 482 Mass. 538, 543 (2019), quoting Commonwealth v. White,
475 Mass. 583, 587 (2016).

a. Johnson's statement. The judge found that although

 

Johnson may have made an oral or verbal statement, he did not
produce a handwritten statement. She also found that the
defendant had not demonstrated that there was any material that
would have been exculpatory to the defendant.

The judge did not commit error in finding that Johnson did
not produce a handwritten statement. Defense counsel did not
call Johnson to testify during the evidentiary hearing.

Although Johnson's mother initially testified that she was
Case 1:20-cv-12234 Document1-1 Filed 12/16/20 Page 49 of 53

23

unsure whether a handwritten statement was produced, she then
remembered that he did produce one. On cross-examination, his
mother again stated that she was unsure whether Johnson had
produced a handwritten statement. On redirect, she testified
she was "a little confused" about the handwritten statement. In
contrast, the detective who had conducted the interview with
Johnson testified that he never allowed suspects or witnesses to
make handwritten statements, Johnson never provided a
handwritten statement, and no such statement was torn up or
destroyed.

Given the mother's wavering testimony and the detective's
unequivocal assertion that no handwritten statement was made,
the judge's findings were not clearly erroneous.

b. Williams's statement. The judge found that after the

 

murder, Williams spoke with a detective who began taking his
statement. Williams initially told the detective that he did
not know anything about the murder and that the defendant did
not say anything to Williams about the murder. The detective
printed out Williams's statement and gave it to him. Williams
affirmed the statement but did not sign it. The detective then
indicated that he was privy to additional evidence about the
murder and he knew Williams was lying. Upon hearing this,
Williams stated that he was willing to tell the truth about what

happened, and the detective ripped up Williams's unsigned
Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 50 of 53

24

statement. Although the judge noted that she "frowned upon" the
handling of the statement and found the police "quite culpable”
in its destruction, she ultimately concluded that the
destruction of the statement "was not done intentionally to
deprive the defendant of any evidence." The judge further found
that Williams's initial statement was exculpatory insofar as it
could be used to impeach Williams's testimony at trial, but that
it was not otherwise material to the defendant. In light of
this conclusion, the judge ruled that defense counsel could
explore the circumstances surrounding the destruction of
Williams's initial statements and its purported content,
including by cross-examining Williams and the detective who took
his statement. The defendant argues that this remedy was
inadequate.

"When a defendant makes a claim that the government has
lost or destroyed potentially exculpatory evidence," he bears an
initial burden of demonstrating a "reasonable possibility, based
on concrete evidence" (citation omitted), that the lost or
destroyed evidence was exculpatory in nature. Commonwealth v.
Williams, 455 Mass. 706, 718 (2010). If the defendant makes
such a showing, the judge "must proceed to balance the
Commonwealth's culpability, the materiality of the evidence, and
the prejudice to the defendant in order to determine whether the

defendant is entitled to relief.". Id. "In reviewing the
mbna

Case 1:20-cv-12234 Document1-1 Filed 12/16/20 Page 51 of 53

25

denial of a motion based on the Commonwealth's loss [or
destruction] of allegedly exculpatory evidence, we do not
disturb the judge's decision absent a clear abuse of
discretion." Commonwealth v. Kee, 449 Mass. 550, 554 (2007).
Williams's initial statement indicated that the defendant
had not said anything about the murder. In light of Williams's
subsequent statement and testimony at trial, there was a
reasonable possibility that his initial statement was
exculpatory as impeachment material. The defendant has not
shown, however, that the judge's remedy was inadequate, or that
dismissal of the indictment was warranted. "Dismissal of an
indictment is a remedy that infringes 'severely on the public
interest in bringing guilty persons to justice.'" Commonwealth
v. Olszewski, 416 Mass. 707, 717 (1993), cert. denied, 513 U.S.

835 (1994), quoting Commonwealth v. Cinelli, 389 Mass. 197, 210,

 

cert. denied, 464 U.S. 860 (1983).

Defense counsel engaged in a thorough cross-examination of
Williams about his initial statement and its contents. The
defendant has failed to show that anything contained within
Williams's initial statement would have created a reasonable
doubt as to the defendant's guilt, where defense counsel's

cross-examination of Williams did not. See Commonwealth v.

Kater, 432 Mass. 404, 421 (2000).
sb oe

Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 52 of 53

26

5. Recusal of judge. The defendant argues that the judge
erroneously failed to recuse herself when she discovered she had
previously served as an attorney for the sister of a key
Commonwealth witness.

Prior to the start of trial, the judge realized that, as a
defense attorney, she had represented Johnson's sister in
approximately 1985. During a sidebar, the judge informed both
parties that she had "some familiarity" with the witness's
family, including Johnson himself and his mother, who testified
for the defense in this trial during an evidentiary hearing on
the motion for sanctions. Regarding how this might affect her
judgment, the judge emphasized that she was just "playing it
safe": "I don't see where this will interfere with my ability
to be an impartial jurist, but I wanted to put it on the
record." Defense counsel was provided an opportunity to consult
with his client, and reported that the defendant "(did] not see
a problem" with the judge's prior representation.

"Because the defendant did not ask the judge to recuse
herself prior to or during trial, we consider this claim to
determine whether there was a substantial likelihood of a

miscarriage of justice." Commonwealth v. Deconinck, 480 Mass.

 

254, 267 (2018). Here, the judge's decision not to recuse
herself does not meet the standard. The judge represented the

witness's sister in a drug case sixteen years earlier, far
44 os

Case 1:20-cv-12234 Document 1-1 Filed 12/16/20 Page 53 of 53

27

removed from the crime at issue. The judge also explicitly
stated on the record that she had considered her relationship
with the witness's sister and did not think it would interfere
with her ability to be impartial. See Commonwealth v. Daye, 435
Mass. 463, 470 (2001) ("Here, the judge properly weighed his
conscience and determined that he could discharge his duties
fairly and without prejudice to the defendant").

6. Cumulative error and relief under G. L. c. 278, § 33E.
As there was no error, there could not be any substantial
likelihood of a miscarriage flowing from allegations of
unpreserved cumulative error. We decline to exercise our
authority under G. L. c. 278, § 33E, to reduce the verdict or to
order a new trial.

Conclusion. For the reasons stated, we affirm the
defendant's conviction. Furthermore, we have reviewed the
record in its entirety and conclude there is no basis on which
to grant extraordinary relief under G. L. c. 278, § 33E. The
denials of the defendant's motions for a new trial are also
affirmed.

So ordered.
